Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 5-8 are presented for examination.
Claims 5-8 are amended. 
Claims 1-4 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 5 paragraphs 3 -  page 10 (all), filed February 22, 2022, with respect to claims 5-8 have been fully considered and but they are not persuasive.   
Applicant’s arguments with respect to claims 5-8 have been considered but are moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Ingale et al (Indian Application Number 201741034571 filed on 28th September, 2017, see US Pub. 2020/00245401).

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 5-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 has been amended to recite in line 12, “establish a DRB corresponding to the DRB identity according to the DRB configuration”, and lines 3-6, recites, “including a data radio bearer (DRB) configuration from the one or more base station apparatuses, the DRB configuration including a DRB identity and an evolved packet system (EPS) identity”, step A. It is unclear the relationship “in a case that the RRC connection reconfiguration message includes the information about the PDCP version change:, as recites in lines 10-11, and “establish a DRB corresponding to the DRB identity according to the DRB configuration”, since in step A, “a receiver configured to receive .. reconfiguration message including a data radio bearer (DRB) configuration from the one or more base station apparatuses, the DRB configuration including a DRB identity and an evolved packet system (EPS) bearer identity”.
What does the receiver/processor circuitry do with the “the DRB configuration including a DRB identity and an evolved packet system (EPS) bearer identity”, when the information does not include a PDCP version change, clearly it was receive to establish the DRB based on the DRB identity and the evolved packet system (EPS) bearer identity, or not?

Claim 5 has been amended to recite in lines 13-15, “associate  the established DRB with the EPS identity in a case that the DRB identity is not part of a current configuration of the terminal apparatus when establishing the DRB, and the DRB was configured with the EPS bearer identity before receiving the RRC connection reconfiguration message”, and lines 3-6, recites, “including a data radio bearer (DRB) configuration from the one or more base station apparatuses, the DRB configuration including a DRB identity and an evolved packet system (EPS) identity”, step A. It is unclear whether/how the “the DRB was configured with the EPS bearer identity before receiving the RRC connection reconfiguration message”, since in view of step A, “the DRB configuration including a DRB identity and an evolved packet system (EPS) identity”. 
Examiner Note: There are no limitation in the claim to  “configure a DRB”.

The broadly claim limitations of claim 1, has been amended to recite, “determine whether the RRC connection reconfiguration message also includes information about a packet data convergence protocol (PDCP) version change”. It is unclear as to what is meant by “a PDCP version change”. Clearly, the broadly claimed limitation does not include any “version” or “PDCP version”, hence it is unclear what is changing.

Claims 6-9 are also rejected for the same reason as set forth above for claim 1.

For purpose of examination, the examiner interprets the limitation as best understood.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP864 et al. (Handling of EPS bearer identity in EN-DC, R2-1713864, 12-2017, IDS submitted 6/24/2020), and further in view of Ingale et al (Indian Application Number 201741034571 filed on 28th September, 2017, see US Pub. 2020/00245401).

As per claim 5, 3GPP864 disclose A terminal apparatus (see section 2, UE) for communicating with one or more base station apparatuses (see section 2, Fig.1, a DRB is established with NR PDCP/LTE RLC/LTE MAC, LTE RRC and NR RRC / more base station apparatuses), the terminal apparatus comprising: 
a receiver (see section 2, UE with a receiver for communicating)  configured to receive a radio resource control (RRC) connection reconfiguration message including a data radio bearer (DRB) configuration from the one or more base station apparatuses, the DRB configuration including a DRB identity and an evolved packet system (EPS) bearer identity (see section 2 and 4, the feature wherein, with regards to a DRB addition/modification, when a drb­ Identity value (corresponding to the DRB identifier of the present application) is not part of the current UE setting and is included in the drb-ToAddModList (corresponding to the DRB setting of the present application) and when the RRCConnectionReconfiguration message (corresponding to the RRC reset message of the present application) includes a full setting, an established DRB is associated with an eps-Beareridentity (corresponding to the EPS bearer identifier of the present application), and the eps-Beareridentity and drb­ Identity are included in a DRB-ToAddMod (corresponding to the DRB setting of the present application, see also section 1, when a DRB is established without full configuration, the UE shall indicate the EPS bearer ID of the established DRB to upper layer. Also, when a DRB is established with full configuration, the UE shall associate. the established DRB with the corresponding EPS bearer ID, see also Fig.1, see also section 5.3.10.3, associate the established DRB with corresponding included eps Bearer identity); and 
processing circuitry (see section 2, UE with a CPU / processing circuitry) configured to associate an the established DRB with the EPS identity in a case that the DRB identity is not part of a current configuration of the terminal apparatus, when establishing the DRB  and the DRB was configured with the EPS bearer identity before receiving the RRC connection reconfiguration message (see section 2 and 3, when a drb­ Identity value (corresponding to the DRB identifier of the present application) is not part of the current UE setting and is included in the drb-ToAddModList (corresponding to the DRB setting of the present application) and if the RRCConnectionReconfiguration message (corresponding to the RRC reset message of the present application) includes a full setting, also it is clear that a DRB is set for an EPS bearer identifier before a DRB modification, and associating an established DRB with an eps-Beareridentity when a DRB has been set for the EPS bearer identifier).

3GPP864 however does not explicitly disclose determine whether the RRC connection reconfiguration message also includes information about a packet data convergence protocol (PDCP) version change; 
in a case that the RRC connection reconfiguration message includes the information about the PDCP version change: establish a DRB corresponding to the DRB identity according to the DRB configuration; 

Ingale however disclose A terminal apparatus (see Fig.1,  Fig.2, Fig.3,  UE) for communicating with one or more base station apparatuses  (see Fig.2, Fig.3, eNB/a base station) comprising a receiver (see Fig.1, Fig.2, Fig.3,  UE with a receiver) and a processing circuitry (see Fig.1, Fig.2, Fig.3,  UE with a CPU/a processor) configured to: 
determine whether an RRC connection reconfiguration message also includes information about a packet data convergence protocol (PDCP) version change (see Fig.5, para. 0090, the UE I 00  receives the PDCP version change indication  i.e. UE 100 shall establish  the DRBs in the target  based  on  the  NR  PDCP.  After  receiving  the  HO  command  message i.e. RRC reconfiguration message including mobility control information the UE  I 00   either  perform  normal  LTE  PDCP re-establishment or  the  UE  100 performs   the  PDCP  version   change  operation   while   re-establishing  the PDCP. For the PDCP version change from the LTE PDCP to the NR PDCP); 
in a case that the RRC connection reconfiguration message includes the information about the PDCP version change: establish a DRB corresponding to the DRB identity according to the DRB configuration (see para. 0089-0090, when the UE 100 receives the HO message, the explicit indication concerning PDCP version change is included for the drb-identity which is part of current UE configuration (i.e. to NR-PDCP), also the HO message may include the implicit indication concerning PDCP version change for this drb-identity which is part of UE configuration based on the PDCP Configuration. This indicates it is PDCP re-establishment involving PDCP version change i.e. from L TE PDCP to NR PDCP. The UE RRC generates the indication to PDCP for this drb-identity and PDCP reestablishment is triggered involving version change / establish a DRB corresponding to the DRB identity according to the DRB configuration, see also Fig.6, para. 0091-0092, Fig.7, para. 0097, 0138,  0144-0147, in  this  method  once  UE  100  configure  the  MCG bearer  based  on  type  of  PDCP  configuration   we  can  maintain  the  state variable  say  DRB  version  of  the  bearer.  If the  UE  I 00   receives  the  pdcp-Config while adding or modifying the  MCG  bearer then drb-version  can  be maintained as LTE PDCP. If the UE 100 receives the radioBearerConfiglor radioBearerConfig2 while adding  or modifying  the  MCG  bearer  then  drb­version  can  be maintained  as NR PDCP, see also 0152-0153). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determine whether the RRC connection reconfiguration message also includes information about a packet data convergence protocol (PDCP) version change; in a case that the RRC connection reconfiguration message includes the information about the PDCP version change: establish a DRB corresponding to the DRB identity according to the DRB configuration, as taught by Ingale, in the system of 3GPP864, so as to provide a method and system for handling PDCP operation in a wireless communication system, see Ingale, see paragraphs 22-25.

As per claim 6, claim 6 is rejected the same way as claim 5.

As per claim 7, claim 7 is rejected the same way as claim 5.  3GPP864 also teaches A base station apparatus see section 2, a base station, communication in EN-DC, NR PDCP can be configured with LTE. RLC and LTE MAC) for communicating with a terminal apparatus (see section 2, UE), the base station apparatus comprising: a transmitter (see section 2, base station with a transmitter for transmitting to a UE)); and processing circuitry (see section 2, base station with a CPU / processing circuitry).

As per claim 8, claim 8 is rejected the same way as claim 5.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

Second Rejection in view of IDS submitted 11/3/2021 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (EP3125640A1, also published as US Pub. No.:2017/0013668, IDS submitted 11/3/2021), and further in view of Ingale et al (Indian Application Number 201741034571 filed on 28th September, 2017, see US Pub. 2020/00245401).

As per claim 5, Chang disclose A terminal apparatus for communicating with one or more base station apparatuses (see para. 0001-0003), the terminal apparatus comprising: 
a receiver configured to receive an RRC connection reconfiguration message including a DRB configuration from the one or more base station apparatuses, the DRB configuration including a DRB identity and an EPS bearer identity (see para. 0051, the indication message includes second configuration information for the base station to configure or reconfigure a radio bearer identity corresponding to the bearer; and the method further includes: configuring or reconfiguring a radio bearer identity corresponding to the bearer according to the second configuration information, see also Fig.6, the second configuration information contains eps-Bearldentity in an information element DRB-ToAddMod); and 
processing circuitry configured to associate an established DRB with the EPS identity in a case that the DRB identity is not part of a current configuration of the terminal apparatus, and the DRB was configured with the EPS bearer identity (see para. 0052-0055, the UE receives the RRC message of step 601, changes the bearer type according to a configuration, and (re)configures an RB identity corresponding to the bearer and reconfigures the bearer according to the second configuration information by using an EPS bearer identity as an anchor). 

Chang however does not explicitly disclose determine whether the RRC connection reconfiguration message also includes information about a packet data convergence protocol (PDCP) version change; 
in a case that the RRC connection reconfiguration message includes the information about the PDCP version change: establish a DRB corresponding to the DRB identity according to the DRB configuration;

Ingale however disclose A terminal apparatus (see Fig.1,  Fig.2, Fig.3,  UE) for communicating with one or more base station apparatuses  (see Fig.2, Fig.3, eNB/a base station) comprising a receiver (see Fig.1, Fig.2, Fig.3,  UE with a receiver) and a processing circuitry (see Fig.1, Fig.2, Fig.3,  UE with a CPU/a processor) configured to: 
determine whether an RRC connection reconfiguration message also includes information about a packet data convergence protocol (PDCP) version change (see Fig.5, para. 0090, the UE I 00  receives the PDCP version change indication  i.e. UE 100 shall establish  the DRBs in the target  based  on  the  NR  PDCP.  After  receiving  the  HO  command  message i.e. RRC reconfiguration message including mobility control information the UE  I 00   either  perform  normal  LTE  PDCP re-establishment or  the  UE  100 performs   the  PDCP  version   change  operation   while   re-establishing  the PDCP. For the PDCP version change from the LTE PDCP to the NR PDCP); 
in a case that the RRC connection reconfiguration message includes the information about the PDCP version change: establish a DRB corresponding to the DRB identity according to the DRB configuration (see para. 0089-0090, when the UE 100 receives the HO message, the explicit indication concerning PDCP version change is included for the drb-identity which is part of current UE configuration (i.e. to NR-PDCP), also the HO message may include the implicit indication concerning PDCP version change for this drb-identity which is part of UE configuration based on the PDCP Configuration. This indicates it is PDCP re-establishment involving PDCP version change i.e. from L TE PDCP to NR PDCP. The UE RRC generates the indication to PDCP for this drb-identity and PDCP reestablishment is triggered involving version change / establish a DRB corresponding to the DRB identity according to the DRB configuration, see also Fig.6, para. 0091-0092, Fig.7, para. 0097, 0138,  0144-0147, in  this  method  once  UE  100  configure  the  MCG bearer  based  on  type  of  PDCP  configuration   we  can  maintain  the  state variable  say  DRB  version  of  the  bearer.  If the  UE  I 00   receives  the  pdcp-Config while adding or modifying the  MCG  bearer then drb-version  can  be maintained as LTE PDCP. If the UE 100 receives the radioBearerConfiglor radioBearerConfig2 while adding  or modifying  the  MCG  bearer  then  drb­version  can  be maintained  as NR PDCP, see also 0152-0153, Fig.10,  para. 0180-0185). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determine whether the RRC connection reconfiguration message also includes information about a packet data convergence protocol (PDCP) version change; in a case that the RRC connection reconfiguration message includes the information about the PDCP version change: establish a DRB corresponding to the DRB identity according to the DRB configuration, as taught by Ingale, in the system of Chang, so as to provide a method and system for handling PDCP operation in a wireless communication system, see Ingale, see paragraphs 22-25.

As per claim 6, claim 6 is rejected the same way as claim 5.
As per claim 7, claim 7 is rejected the same way as claim 5.
As per claim 8, claim 8 is rejected the same way as claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
3GPP610 (Consideration on PDCP version change in eLTE, R2-1713610, 12-2017) - see section  2, Fig.1, Fig.2, SRB establishment via the first reconfiguration due to PDCP version change from NR PDCP to E-UTRA PDCP. Note also, in case of eLTE, during the initial context setup between the eNB and the 5GC, eLTE eNB will receive the eNB key (KeNB) derived with NR security algorithm. Then, the eLTE eNB will initiate AS security activation procedure with the eNB key (KeNB) and selected encryption/integrity algorithms related with NR security. Since the entire security process is based eck of SecurityModeCommand, i.e., to activate AS security successfully, the PDCP version change should be performed at timing # 3 in Figure 1).
Lim (US Pub. No.:2020/0196374) – see Table 1, para. 0109-0111, “For LTE-NR DC (also known as EUTRAN-NR DC (EN-DC)), there are many different bearer types including an MCG bearer, an SCG bearer, an MCG split bearer and an SCG split bearer. It has been proposed to merge MCG split bearers and SCG split bearers into a single unified split bearer wherein the UE 122 only sees a split bearer type. In one or more embodiments, network 100 may be compliant with a Fifth Generation (5G) New Radio (NR) standard such that LTE-NR DC may be supported. In order to support LTE-NR DC, the following may be considered for L2 handling: [0112] 1. Change of the LTE PDCP entity to/from and NR PDCP entity [0113] 2. With a unified bearer wherein an SCG split bearer and MCG split bearer are considered as merely a split bearer, UE 122 may not be able to identify whether there is a need to perform re-establishment [0114] 3. A Secondary Node (SN) change with UE mobility may not result in a PDCP change and thus no security configuration change [0115] 4. Other than an SCG MAC reset, an MCG MAC reset also may be needed for an SCG split bearer with SN change with UE mobility and also a bearer type change between an MCG split bearer and an SCG split bearer”.
3GPP TSG-RAN WG2 Meeting #100 R2-1713838 - Bearer type change with PDPC version change  (see section 2, Support 1-step (direct) bearer type change with PDCP version change  “…when UE performs handover from non-DC capable eNB DC capable eNB where Handover command (thus reconfiguration from LTE-PDCP to NR-PDCP for DRB)”).
Liu (US Pub. No.:2020/0120750) – see Fig.7, para. 0110-0111, “For an MCG bearer and an SCG bearer, locations of IEs of NR PDCP configurations corresponding to the MCG bearer and the SCG bearer are unchanged. As shown in FIG. 7, a container corresponding to the MCG bearer is configured in a "DBR-ToAddMod" IE carried in the RRC reconfiguration message, and a container corresponding to the SCG bearer is configured in a "DBR-ToAddModListSCG" IE carried in the RRC reconfiguration message. Only an original PDCP configuration parameter is replaced by a container, where the container includes the NR PDCP configuration corresponding to the MCG bearer and/or the SCG bearer. Therefore, this embodiment of this application proposes another specific manner of configuring the NR PDCP configuration and the DRB ID in the RRC reconfiguration message”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469